DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 06/09/2022, concerning Application No. 16/619,644. The amendments to the claims filed on 06/09/2022 are acknowledged. Presently, Claims 1, 3, 5-8, 11-12, 22, and 24-34 remain pending.

Claim Objections
Claims 1, 8, 22, 26, 29, 31, and 34 are objected to because of the following informalities:
Claim 1, line 10, the limitation “according to the determined number of ultrasound transducer groups” should be changed to “according to the determined number of the plurality of ultrasound transducer groups”;
Claim 8, line 14, the limitation “respectively at the same time” should be changed to “respectively at a same time”;
Claim 22, line 17, the limitation “according to the determined number, the determined number of focus points” should be changed to “according to the determined number of the at least one ultrasound transducer group, the determined number of focus points”;
Claim 26, lines 1-2, the limitation “wherein, the least one ultrasound transducer group” should be changed to “wherein, the at least one ultrasound transducer group”;
Claim 29, line 15, the limitation “respectively at the same time” should be changed to “respectively at a same time”;
Claim 31, lines 2-3, the limitation “each of the plurality of transducer groups comprises a plurality of transducers; and each of the plurality of transducer groups that is further away” should be changed to “each of the plurality of ultrasound transducer groups comprises a plurality of transducers; and each of the plurality of ultrasound transducer groups that is further away”; and
Claim 34, line 8, the limitation “according to the determined number, the determined number of focus points” should be changed to “according to the determined number of the at least one ultrasound transducer group, the determined number of focus points”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation wherein “each of the plurality of transducer groups that is further away from the focus points comprises more transducers” in lines 3-4. It is unclear as to what each of the plurality of transducer groups is being compared to in order to conclude that the respective plurality of transducer group is further away from the focus points and comprises more transducers (i.e., each of the plurality of transducer groups that comprise more transducers are further away from the focus points when compared to the distance from the focus points of what other aspect?). For examination purposes, each of the plurality of transducer groups that is further away from the focus points compared to a distance from the focus points of others of the plurality of transducer groups comprises more transducers. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 22, 24-26, 29-30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, as previously cited by the Examiner on 03/24/2022, hereinafter Kim), and further in view of Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao).

Regarding Claim 1, and the similar ultrasound imaging method of Claim 34, Lee discloses (Figs. 1-25) an ultrasound imaging method (see, e.g., Para. [0003], [0020], and [0030]), comprising: 
generating a shear wave in a target tissue which propagates in a region of interest in a shear wave propagation direction (see, e.g., Para. [0091], lines 1-5, “The wave which is propagated in the object, for example, includes a shear wave, which is generated in an object tissue by the ultrasound diagnostic apparatus 1000a, and a pulsation based on a flow of blood. Since the wave is propagated in the object, a tissue of the object may be moved”; also see, e.g., Figs. 10-12, Para. [0016-0017], and Para. [0030-0031]); 
selecting a plurality of ultrasound transducer groups from multiple ultrasound transducer groups in an ultrasound probe (see, e.g., Abstract, lines 1-6, “An ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group” and Para. [0094], lines 1-4, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers… the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Para. [0006-0008], [0019-0021], and [0093-0102]); 
determining a number of the plurality of ultrasound transducer groups, a number of focus points, and a focus position and a transmitting aperture of each of the plurality of ultrasound transducer groups (see, e.g., Abstract, lines 1-6, “An ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group” and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”; also see, e.g., Fig. 13 and Para. [0160], lines 1-6, “When a variation of tissue occurs, the probe 20a may move a transducer group of the transducers 310 within a range of a region of interest (ROI) at the first movement speed. As a time changes to t1, t2, and t3, the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3”); 
generating, by the plurality of ultrasound transducer groups, a sound field that covers at least a portion of the region of interest in the target tissue (see, e.g., Para. [0119], lines 1-3, “When a change in the object 10 occurs, the ultrasound diagnostic apparatus 1000a emits an ultrasound wave to the object 10 (operation S402)” and Figs. 4 and 13, where the ultrasound waves/sound field generated by the selected group of transducers are shown to reach the desired regions in the target subject; also see, e.g., Para. [0069]); 
controlling transducers in the plurality of ultrasound transducer groups to transmit ultrasound waves to the target tissue, the ultrasound waves being focused at the focus position (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]); 
receiving ultrasound echoes of the ultrasound waves from the region of interest to obtain echo information in the region of interest (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups, and detect an echo signal from the object 10”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]); and 
obtaining a shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).
Lee does not disclose [1] wherein the number of the plurality of ultrasound transducer groups, the number of focus points, and the focus position and the transmitting aperture of each of the plurality of ultrasound transducer groups are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the determined number of ultrasound transducer groups, the determined number of focus points, and the determined focus position and transmitting aperture of each of the plurality of ultrasound transducer groups, and that completely covers the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) an ultrasound imaging method comprising: determining a focus position and a transmitting aperture of each of the plurality of ultrasound transducer groups, according to a depth and a width of the region of interest in the target tissue; and generating, according to the determined number of ultrasound transducer groups, the determined number of focus points, the determined focus position and transmitting aperture of each of the plurality of ultrasound transducer groups and by the plurality of ultrasound transducer groups, a sound field that completely covers the region of interest in the target tissue (see, e.g., Para. [0018], lines 1-8, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged of at least 20, 35 or 50 degrees”, and Para. [0050-0053], where the focus position and the transmitting aperture are disclosed to be determined based on the desired distance from the transducer array (i.e., the depth of the region of interest) and based on the desired angle of the field of view (i.e., the width of the region of interest), and Fig. 1, where the focused ultrasound waves/sound field/imaging plane 115 generated by the aperture of the ultrasonic transducer array 101 is shown to completely cover the region of interest 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging method of Lee by including [1] wherein the focus position and the transmitting aperture of each of the plurality of ultrasound transducer groups are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the determined number of ultrasound transducer groups, the determined number of focus points, and the determined focus position and transmitting aperture of each of the plurality of ultrasound transducer groups, and that completely covers the region of interest in the target tissue, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).
Lee modified by Kim still does not disclose [1] wherein the number of the plurality of ultrasound transducer groups and the number of focus points are determined specifically according to a depth and a width of the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Yao discloses (Figs. 1 and 3-4) wherein the number of the plurality of ultrasound transducer groups and the number of focus points are determined according to a depth and a width of the region of interest in the target tissue (see, e.g., Abstract, lines 2-18, “The method comprises: dividing an aperture of an ultrasonic probe into N sub-apertures; laterally dividing a focus into N sub-focuses, wherein the N sub-apertures correspond to the N sub-focuses respectively, each sub-aperture has M array elements which all focus on a sub-focus corresponding to said sub-aperture; … and accumulating the acoustic fields of the sub-apertures to form an acoustic field of a wide beam covering acoustic fields of all receive lines. The present invention makes it possible for the system to transmit wide beams covering all receive lines, by dividing the aperture of the probe into a plurality of sub-apertures and accumulating the acoustic fields of the sub-apertures”, and Para. [0048], lines 1-22, “FIG. 3 illustrates three ways of dividing a transmit aperture with 16 array elements into four sub-apertures. As shown in FIG. 3, the second row shows that the array elements of the four sub-apertures are arranged in the order of arranging the sub-apertures, while the first and third rows show that the four sub-apertures are alternately arranged according to a certain rule. The methods for grouping the sub-apertures conform to a confined rule that steering angles of the array elements, a pitch of the array elements as well as the location of focusing area are appropriately set; … if, with different depths of the focusing area, the possible number of groups should be limited, the smaller the depth of focusing area is, the smaller a number of groups of the sub-apertures is. Therefore, the amount of groups and the grouping method can both be optimized based on these parameters”, and Para. [0049], lines 1-10, “The same number of sub-focuses as that of sub-apertures are equidistantly arranged on both side of the centre of the transmit aperture, with respect to the position of focus depth, each sub-focus corresponds to one sub-aperture and the transmission of the sub-aperture focuses on the sub-focus, as shown in FIG. 4. Assuming that FLen is a width of the focusing area, if a number of receive scan-lines in each transmission is RLnum and the distance between the scan-lines is RLdist, the width D of the transmit acoustic field should be larger than the range covering receive lines”, where the disclosed transmit aperture is divided into four sub-apertures according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest), and where it is disclosed that there is the same number of sub-focuses as that of sub-apertures, therefore, the disclosed number of sub-focuses is also determined according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest) just as the number of sub-apertures is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim by including [1] wherein the number of the plurality of ultrasound transducer groups and the number of focus points are determined specifically according to a depth and a width of the region of interest in the target tissue, as disclosed by Yao. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the number of sub-apertures and sub-focuses for transmitting wide beams that cover the desired acoustic fields/region of interest, as recognized by Yao (see, e.g., Abstract and Para. [0048-0049]). 

Regarding Claim 3, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest comprises: receiving the ultrasound echoes from a lateral range in the region of interest (see, e.g., Para. [0115], lines 1-17, and Para. [0160], lines 1-6, and Figs. 3 and 13, where the regions from which the ultrasound echoes are received from are shown to be a lateral range of regions within the region of interest), wherein the lateral range is greater than or equal to the width of the region of interest in the shear wave propagation direction (see, e.g., Fig. 13, where the lateral range from which the ultrasound echoes are received from are shown to be equal in width to the region of interest, specifically, the width of regions R1, R2, and R3 when combined (i.e., the lateral range) equals the width of the region of interest ROI).

Regarding Claim 5, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein the plurality of ultrasound transducer groups correspond to multiple focus positions (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”), and the multiple focus positions are arranged laterally along the shear wave propagation direction (see, e.g., Para. [0148], lines 1-14 and Figs. 8-9, where multiple focus positions are shown to be arranged laterally along the sideways direction (i.e., to the right and left when viewing the figure), and Fig. 11, where the shear wave propagation direction is also shown to be arranged along the sideways direction).

Regarding Claim 6, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 5. Lee further discloses (Figs. 1-25) wherein the plurality of ultrasound transducer groups generate multiple sound fields (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object” and Fig. 13, where individual sound fields corresponding to each group of transducers are shown to be represented by regions R1, R2, and R3, respectively), and the multiple sound fields superimpose to each other to form the sound field that completely covers the region of interest (see, e.g., Fig. 13, where the individual sound fields represented by regions R1, R2, and R3, respectively, are shown to completely cover the region of interest ROI when superimposed with one another).

Regarding Claim 8, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25): 
wherein the controlling the transducers in the plurality of ultrasound transducer groups to transmit the ultrasound waves to the target tissue (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]) comprises: 
performing an adjustment on the transmitting aperture of each of the plurality of ultrasound transducer groups (see, e.g., Para. [0019], lines 1-6, “The controller may select the first transducer group, which is positioned at a first activation position at one end of the transducer array, and select the second transducer group, which is positioned at a second activation position at an opposing end of the transducer array in a lengthwise direction”), the focus position corresponding to each of the plurality of ultrasound transducer groups (see, e.g., Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”), and a relative time delay corresponding to each of the transducers in the plurality of ultrasound transducer groups (see, e.g., Para. [0070], lines 6-12, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators. The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); 
obtaining a first transmitting parameter and a second transmitting parameter according to the adjustment (see, e.g., Para. [0006], lines 8-11, “a controller configured to select a number of transducers to be activated in the first transducer group and in the second transducer group based on the object or a measurement result”, and Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”, and Para. [0070], lines 6-9, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators”, where the claimed first transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed first transducer group, and where the claimed second transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed second transducer group); and 
controlling the transducers in the plurality of ultrasound transducer groups to transmit a first ultrasound wave according to the first transmitting parameter, and controlling the transducers in the plurality of ultrasound transducer groups to transmit a second ultrasound wave according to the second transmitting parameter (see, e.g., Para. [0007], lines 1-5, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and… after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group”, and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”, and Para. [0070], lines 9-12, “The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); and 
wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]) and the obtaining the shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], [0020], [0091], and [0107]) comprises: 
receiving echo signals of the first ultrasound wave and echo signals of the second ultrasound wave from the region of interest (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”); and 
weighting the echo signals of the first ultrasound wave and the echo signals of the second ultrasound wave (see, e.g., Para. [0071], lines 1-11, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20. The receiver 120 may include an amplifier 122, an analog to digital converter (ADC) 124, a reception delayer 126, and an adder 128. The amplifier 122 amplifies the echo signal for each channel, and the ADC 124 converts the amplified echo signal from an analog signal to a digital signal. The reception delayer 126 applies a delay time for determining a reception directionality to the echo signal that is digitized, and the adder 128 generates ultrasound data by summing the echo signal processed by the reception delayer 166” and Para. [0102], lines 10-13, “The probe 20a performs an operation which transmits an ultrasound wave by using an activated transducer and receives an echo signal in each transducer group period”), and obtaining the shear wave information corresponding to the region of interest according to the weighted echo signals of the first ultrasound wave and the weighted echo signals of the second ultrasound wave (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).
Lee does not disclose wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time (see, e.g., Para. [0016], lines 1-6, “An ultrasonic tissue imaging system may include an ultrasonic transducer comprising a plurality of ultrasonic transducer elements configured to collectively form an aperture, a transmitter system configured to generate and deliver a plurality of signals simultaneously to a plurality of the transducer elements”, and Para. [0018], lines 1-7, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged”, and Para. [0061], lines 1-3, “The transmitter 305 may be configured to simultaneously drive all or only some of the transducer elements in the transducer array 301”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim and Yao by including wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).

Regarding Claim 22, Lee discloses (Figs. 1-25) an ultrasound imaging system (ultrasound diagnostic apparatus 1000) (see, e.g., Abstract, Fig. 1, and Para. [0006-0019]), comprising: 
an ultrasound probe (probe 20) which comprises one or more ultrasound transducer groups (see, e.g., Para. [0006], lines 2-8, “an ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group, and to detect echo signals from an object”); 
a transmitting and receiving circuit (ultrasound transceiver 100) which excites the ultrasound probe (20) to transmit an ultrasound beam to a target tissue and receive echoes of the ultrasound beam to obtain echo signals (see, e.g., Para. [0069], lines 1-4, “The probe 20 transmits an ultrasound signal to an object 10 according to a driving signal that is applied from the ultrasound transceiver 100 and receives an echo signal that is reflected from the object 10”; also see, e.g., Fig. 1 and Para. [0070-0071]); 
a memory (memory 500) which stores a computer program (see, e.g., Para. [0083], lines 1-7, “The memory 500 stores various pieces of information processed by the ultrasound diagnostic apparatus 1000. For example, the memory 500 may store medical data related to diagnosis of the object 10 such as input/output ultrasound data or an ultrasound image, and may store an algorithm or a program performed in the ultrasound diagnostic apparatus 1000”); 
a processor (image processor 300, controller 700) which executes the computer program in the memory (500) (see, e.g., Para. [0035], lines 2-5, “a non-transitory computer-readable recording medium storing computer program codes which, when executed by a computer, cause the computer to execute a method of capturing an ultrasound image”) to: 
control the ultrasound probe (20) through the transmitting and receiving circuit (100) to generate a shear wave in the target tissue which propagates in a region of interest in a shear wave propagation direction (see, e.g., Para. [0091], lines 1-5, “The wave which is propagated in the object, for example, includes a shear wave, which is generated in an object tissue by the ultrasound diagnostic apparatus 1000a, and a pulsation based on a flow of blood. Since the wave is propagated in the object, a tissue of the object may be moved”; also see, e.g., Figs. 10-12, Para. [0016-0017], and Para. [0030-0031]); 
select at least one ultrasound transducer group from the one or more ultrasound transducer groups (see, e.g., Abstract, lines 1-6, “An ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group” and Para. [0094], lines 1-4, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers… the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Para. [0006-0008], [0019-0021], and [0093-0102]);
determine a number of the at least one ultrasound transducer group, a number of focus points, and a focus position and a transmitting aperture of each of the at least one ultrasound transducer group (see, e.g., Abstract, lines 1-6, “An ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group” and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”; also see, e.g., Fig. 13 and Para. [0160], lines 1-6, “When a variation of tissue occurs, the probe 20a may move a transducer group of the transducers 310 within a range of a region of interest (ROI) at the first movement speed. As a time changes to t1, t2, and t3, the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3”); 
generate, by the at least one ultrasound transducer group, a sound field that covers at least a portion of the region of interest in the target tissue (see, e.g., Para. [0119], lines 1-3, “When a change in the object 10 occurs, the ultrasound diagnostic apparatus 1000a emits an ultrasound wave to the object 10 (operation S402)” and Figs. 4 and 13, where the ultrasound waves/sound field generated by the selected group of transducers are shown to reach the desired regions in the target subject; also see, e.g., Para. [0069]); 
control transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (100) to transmit ultrasound waves to the target tissue, the ultrasound waves being focused at the focus position (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]); 
receive ultrasound echoes of the ultrasound waves from the region of interest to obtain echo information in the region of interest (see, e.g., Para. [0094], lines 1-8, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers, and receives an echo signal reflected from the object 10. For example, the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups, and detect an echo signal from the object 10”; also see, e.g., Fig. 9, Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]); and 
obtain a shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0071], lines 1-2, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20”; also see, e.g., Para. [0091] and Para. [0107]); and 
a display (display 330) which displays an image generated by the processor (300, 700) (see, e.g., Para. [0072], lines 1-3, “The image processor 300 generates and displays an ultrasound image by performing scan conversion on the ultrasound data generated by the ultrasound transceiver 100” and Para. [0076], lines 1-3, “The ultrasound diagnostic apparatus 1000 may include one or more displays 330 which display and output the generated ultrasound image”).
Lee does not disclose [1] wherein the number of the at least one ultrasound transducer group, the number of focus points, and the focus position and the transmitting aperture of each of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the determined number of the at least one ultrasound transducer group, the determined number of focus points, and the determined focus position and transmitting aperture of each of the at least one ultrasound transducer group, and that completely covers the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) an ultrasound imaging system, wherein determining a focus position and a transmitting aperture of each of the at least one ultrasound transducer group is according to a depth and a width of the region of interest in the target tissue; and generating a sound field that completely covers the region of interest in the target tissue is according to the determined number of the at least one ultrasound transducer group, the determined number of focus points, the determined focus position and transmitting aperture of each of the at least one ultrasound transducer group and by the at least one ultrasound transducer group (see, e.g., Para. [0018], lines 1-8, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged of at least 20, 35 or 50 degrees”, and Para. [0050-0053], where the focus position and the transmitting aperture are disclosed to be determined based on the desired distance from the transducer array (i.e., the depth of the region of interest) and based on the desired angle of the field of view (i.e., the width of the region of interest), and Fig. 1, where the focused ultrasound waves/sound field/imaging plane 115 generated by the aperture of the ultrasonic transducer array 101 is shown to completely cover the region of interest 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Lee by including [1] wherein the focus position and the transmitting aperture of each of the at least one ultrasound transducer group are determined specifically according to a depth and a width of the region of interest in the target tissue; and [2] wherein the sound field is generated specifically according to the determined number of the at least one ultrasound transducer group, the determined number of focus points, and the determined focus position and transmitting aperture of each of the at least one ultrasound transducer group, and that completely covers the region of interest in the target tissue, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).
Lee modified by Kim still does not disclose [1] wherein the number of the at least one ultrasound transducer group and the number of focus points are determined specifically according to a depth and a width of the region of interest in the target tissue.
However, in the same field of endeavor of diagnostic ultrasound imaging, Yao discloses (Figs. 1 and 3-4) wherein the number of the at least one ultrasound transducer group and the number of focus points are determined according to a depth and a width of the region of interest in the target tissue (see, e.g., Abstract, lines 2-18, “The method comprises: dividing an aperture of an ultrasonic probe into N sub-apertures; laterally dividing a focus into N sub-focuses, wherein the N sub-apertures correspond to the N sub-focuses respectively, each sub-aperture has M array elements which all focus on a sub-focus corresponding to said sub-aperture; … and accumulating the acoustic fields of the sub-apertures to form an acoustic field of a wide beam covering acoustic fields of all receive lines. The present invention makes it possible for the system to transmit wide beams covering all receive lines, by dividing the aperture of the probe into a plurality of sub-apertures and accumulating the acoustic fields of the sub-apertures”, and Para. [0048], lines 1-22, “FIG. 3 illustrates three ways of dividing a transmit aperture with 16 array elements into four sub-apertures. As shown in FIG. 3, the second row shows that the array elements of the four sub-apertures are arranged in the order of arranging the sub-apertures, while the first and third rows show that the four sub-apertures are alternately arranged according to a certain rule. The methods for grouping the sub-apertures conform to a confined rule that steering angles of the array elements, a pitch of the array elements as well as the location of focusing area are appropriately set; … if, with different depths of the focusing area, the possible number of groups should be limited, the smaller the depth of focusing area is, the smaller a number of groups of the sub-apertures is. Therefore, the amount of groups and the grouping method can both be optimized based on these parameters”, and Para. [0049], lines 1-10, “The same number of sub-focuses as that of sub-apertures are equidistantly arranged on both side of the centre of the transmit aperture, with respect to the position of focus depth, each sub-focus corresponds to one sub-aperture and the transmission of the sub-aperture focuses on the sub-focus, as shown in FIG. 4. Assuming that FLen is a width of the focusing area, if a number of receive scan-lines in each transmission is RLnum and the distance between the scan-lines is RLdist, the width D of the transmit acoustic field should be larger than the range covering receive lines”, where the disclosed transmit aperture is divided into four sub-apertures according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest), and where it is disclosed that there is the same number of sub-focuses as that of sub-apertures, therefore, the disclosed number of sub-focuses is also determined according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest) just as the number of sub-apertures is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Lee modified by Kim by including [1] wherein the number of the at least one ultrasound transducer group and the number of focus points are determined specifically according to a depth and a width of the region of interest in the target tissue, as disclosed by Yao. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the number of sub-apertures and sub-focuses for transmitting wide beams that cover the desired acoustic fields/region of interest, as recognized by Yao (see, e.g., Abstract and Para. [0048-0049]). 

Regarding Claim 24, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) is configured to receive the ultrasound echoes from a lateral range in the region of interest (see, e.g., Para. [0115], lines 1-17, and Para. [0160], lines 1-6, and Figs. 3 and 13, where the regions from which the ultrasound echoes are received from are shown to be a lateral range of regions within the region of interest), wherein the lateral range is greater than or equal to the width of the region of interest in the shear wave propagation direction (see, e.g., Fig. 13, where the lateral range from which the ultrasound echoes are received from are shown to be equal in width to the region of interest, specifically, the width of regions R1, R2, and R3 when combined (i.e., the lateral range) equals the width of the region of interest ROI).

Regarding Claim 25, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the at least one ultrasound transducer group correspond to multiple focus positions (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”), and the multiple focus positions are arranged laterally along the shear wave propagation direction (see, e.g., Para. [0148], lines 1-14 and Figs. 8-9, where multiple focus positions are shown to be arranged laterally along the sideways direction (i.e., to the right and left when viewing the figure), and Fig. 11, where the shear wave propagation direction is also shown to be arranged along the sideways direction).

Regarding Claim 26, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 25. Lee further discloses (Figs. 1-25) wherein the at least one ultrasound transducer group is configured to generate multiple sound fields (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object” and Fig. 13, where individual sound fields corresponding to each group of transducers are shown to be represented by regions R1, R2, and R3, respectively), and the multiple sound fields superimpose to each other to form the sound field completely covering the region of interest (see, e.g., Fig. 13, where the individual sound fields represented by regions R1, R2, and R3, respectively, are shown to completely cover the region of interest ROI when superimposed with one another).

Regarding Claim 29, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 22. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) controls the transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (ultrasound transceiver 100) to transmit the ultrasound waves to the target tissue (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0070], and Para. [0093-0102]) by: 
performing an adjustment on the transmitting aperture of each of the at least one ultrasound transducer group (see, e.g., Para. [0019], lines 1-6, “The controller may select the first transducer group, which is positioned at a first activation position at one end of the transducer array, and select the second transducer group, which is positioned at a second activation position at an opposing end of the transducer array in a lengthwise direction”), the focus position corresponding to each of the at least one ultrasound transducer group (see, e.g., Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”), and a relative time delay corresponding to each of the transducers in the at least one ultrasound transducer group (see, e.g., Para. [0070], lines 6-12, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators. The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”); 
obtaining a first transmitting parameter and a second transmitting parameter according to the adjustment (see, e.g., Para. [0006], lines 8-11, “a controller configured to select a number of transducers to be activated in the first transducer group and in the second transducer group based on the object or a measurement result”, and Para. [0010], lines 1-3, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group”, and Para. [0070], lines 6-9, “the transmission delayer 114 applies a delay time for determining transmission directionality to the pulse. Each pulse to which the delay time is applied corresponds to each of a plurality of piezoelectric vibrators”, where the claimed first transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed first transducer group, and where the claimed second transmitting parameter corresponds to the transmitting aperture, the focus position, and the relative time delay of the disclosed second transducer group); and 
controlling the transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (100) to transmit a first ultrasound wave according to the first transmitting parameter, and controlling the transducers in the at least one ultrasound transducer group through the transmitting and receiving circuit (100) to transmit a second ultrasound wave according to the second transmitting parameter (see, e.g., Para. [0007], lines 1-5, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and… after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group”, and Para. [0010], lines 1-7, “The probe may move an ultrasound wave transmission position of a focus beam within each of the first transducer group and the second transducer group, transmit the ultrasound waves of the focus beam onto the object by the at least one transducer included in the first transducer group and the at least one transducer included in the second transducer group”, and Para. [0070], lines 9-12, “The pulser 116 applies a driving signal (or a driving pulse) to the probe 20 at a timing corresponding to each pulse to which the delay time is applied”).
Lee does not disclose wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time.
However, in the same field of endeavor of diagnostic ultrasound imaging, Kim discloses (Fig. 1) wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time (see, e.g., Para. [0016], lines 1-6, “An ultrasonic tissue imaging system may include an ultrasonic transducer comprising a plurality of ultrasonic transducer elements configured to collectively form an aperture, a transmitter system configured to generate and deliver a plurality of signals simultaneously to a plurality of the transducer elements”, and Para. [0018], lines 1-7, “A tissue imaging method may include positioning tissue to be imaged within no more than 75, 50 or 30 millimeters of an aperture of an ultrasonic transducer. While at this position and without moving the ultrasonic transducer or the tissue, the method may include causing the ultrasonic transducer to generate ultrasound that is focused on and that scans across a field of view of the tissue to be imaged”, and Para. [0061], lines 1-3, “The transmitter 305 may be configured to simultaneously drive all or only some of the transducer elements in the transducer array 301”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Lee modified by Kim and Yao by including wherein the first ultrasound wave and the second ultrasound wave arrive at focus positions respectively at the same time, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to desirably focus the ultrasound signals and in order to accurately scan the desired portion of the target region, as recognized by Kim (see, e.g., Para. [0050-0053]).

Regarding Claim 30, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 29. Lee further discloses (Figs. 1-25) wherein the processor (image processor 300, controller 700) receives the ultrasound echoes of the ultrasound waves from the region of interest through the transmitting and receiving circuit (ultrasound transceiver 100) to obtain the echo information in the region of interest (see, e.g., Abstract, Para. [0006-0008], Para. [0019-0020], Para. [0069-0071], and Para. [0093-0102]) and obtains the shear wave information corresponding to the region of interest according to the echo information (see, e.g., Para. [0016], [0020], [0091], and [0107]) by: 
receiving first echo signals of the first ultrasound wave and second echo signals of the second ultrasound wave from the region of interest through the transmitting and receiving circuit (100) (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object”); and 
weighting the first echo signals of the first ultrasound wave and the second echo signals of the second ultrasound wave (see, e.g., Para. [0071], lines 1-11, “A receiver 120 may generate ultrasound data by processing an echo signal received from the probe 20. The receiver 120 may include an amplifier 122, an analog to digital converter (ADC) 124, a reception delayer 126, and an adder 128. The amplifier 122 amplifies the echo signal for each channel, and the ADC 124 converts the amplified echo signal from an analog signal to a digital signal. The reception delayer 126 applies a delay time for determining a reception directionality to the echo signal that is digitized, and the adder 128 generates ultrasound data by summing the echo signal processed by the reception delayer 166” and Para. [0102], lines 10-13, “The probe 20a performs an operation which transmits an ultrasound wave by using an activated transducer and receives an echo signal in each transducer group period”), and obtaining the shear wave information corresponding to the region of interest according to the weighted first echo signals of the first ultrasound wave and the weighted second echo signals of the second ultrasound wave (see, e.g., Para. [0016], lines 1-5, “The probe may transmit the ultrasound waves onto the object to generate a shear wave in the object, the change in the object may include the shear wave, and the object change movement speed may include a propagation speed of the shear wave” and Para. [0020], lines 8-11, “detect echo signals from the object; and measuring an object change movement speed that is a speed at which a change of the object moves, based on the echo signals”; also see, e.g., Para. [0091] and Para. [0107]).

Regarding Claim 32, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein the focus points correspond to the plurality of ultrasound transducer groups (see, e.g., Para. [0007], lines 1-6, “The probe may transmit an ultrasound wave by at least one transducer included in the first transducer group and detect an echo signal from the object, and, after a lapse of a time interval, transmit an ultrasound wave by at least one transducer included in the second transducer group and detect an echo signal from the object” and Fig. 9, where the focus points are shown as shaded ovals within the focused waves, and where two different ultrasound transducer groups are shown to be transmitting respective ultrasound waves, and where each of the ultrasound transducer groups are shown to have a corresponding focus point/shaded ovals within the focused waves) and are on a straight line or curve (see, e.g., Fig. 9, where the focus points are shown as shaded ovals within the focused waves, and where each respective focus point is shown to be positioned in a straight line with respect to the other focus point).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, as previously cited by the Examiner on 03/24/2022, hereinafter Kim) and Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao), as applied to Claims 1 and 22 above, and further in view of Susumu (US 2018/0296190 A1, with effectively filed date 10/08/2015, hereinafter Susumu).

Regarding Claims 7 and 27, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1 and the ultrasound imaging system of Claim 22, respectively. Lee further discloses (Figs. 1-25) wherein,
 a depth of the focus position corresponding to each of the plurality of ultrasound transducer groups is within a depth range of the depth of the region of interest (see, e.g., Para. [0159-0160] and Fig. 13, where the focus position (shown as a shaded oval within the focused wave) is shown to be at a depth that is within the depth range of the region of interest ROI); and 
a width formed by all focus positions arranged along the shear wave propagation direction is greater than the width of the region of interest (see, e.g., Para. [0159-0160] and Fig. 13, where, as the transducer group of the transducers 310 is moved to correspond to regions R1, R2, and R3, the focus position is also moved laterally to correspond to each of the transducer groups, and where the width of all focus positions (corresponding to all of the transducer groups) is shown to be greater than the width of the region of interest ROI (i.e., in other words, the width of all focus positions is the same width as the width of the transducers 310, and the width of the transducers 310 is shown to be greater than the width of the region of interest ROI)).
Lee modified by Kim and Yao does not disclose wherein the depth of the focus position corresponding to each of the plurality of ultrasound transducer groups is specifically greater than the depth of the region of interest.
However, in the same field of endeavor of diagnostic ultrasound imaging, Susumu discloses (Figs. 4 and 6) wherein a depth of the focus position corresponding to each of the plurality of ultrasound transducer groups is greater than the depth of the region of interest (see, e.g., Para. [0074], lines 7-18, “depth direction transmission focus point position is at a depth fz1 such that an ultrasonic beam converges at transmission focus point F at a position deeper than the region of interest roi, outside the region of interest roi, and the ultrasonic beam passes through the entirety of the region of interest roi. Thus, an acoustic line signal can be generated for an observation point in the entirety of a region of interest by transmitting and receiving one detection pulse. For example, a region of interest roi may be configured to exist in a range sandwiched between two straight lines connecting the two ends of the detection pulse transmission transducer array Tx to a transmission focus point F” and Fig. 4, where the disclosed transmission focus point F is shown to be positioned at a depth that is greater/deeper than the depth of the entire disclosed region of interest roi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method and the ultrasound imaging system of Lee modified by Kim and Yao by including wherein the depth of the focus position corresponding to each of the plurality of ultrasound transducer groups is specifically greater than the depth of the region of interest, as disclosed by Susumu. One of ordinary skill in the art would have been motivated to make this modification in order to desirably transmit the ultrasound beam/wave such that the ultrasound beam/wave reliably passes through the entire region of interest, as recognized by Susumu (see, e.g., Para. [0074]). 

Claims 11-12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, as previously cited by the Examiner on 03/24/2022, hereinafter Kim) and Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao), as applied to Claims 1 and 22 above, and further in view of Robinson (US 2002/0143253 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Robinson).

Regarding Claim 11, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee modified by Kim and Yao does not disclose wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises: increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest; and receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) an ultrasound imaging method, wherein the receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises:
increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest (see, e.g., Para. [0027], lines 11-13, “The embodiment of FIG. 7 takes advantage of this property to increase the receive line density before multiline blending”); and 
receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest (see, e.g., Para. [0041], lines 15-20, “The echo signals received by the array elements in response to a transmit beam are coupled to a multiline beamformer 18, where the echo signals received by the elements of the array transducer are processed to form multiple receive beams in response to a transmit beam”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim and Yao by including wherein receiving the ultrasound echoes of the ultrasound waves from the region of interest to obtain the echo information in the region of interest comprises: increasing a receiving density of the ultrasound echoes in a lateral range in the region of interest; and receiving the ultrasound echoes from the region of interest according to the increased receiving density to obtain the echo information in the region of interest, as disclosed by Robinson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a group of multiline receive beams that exhibit no beam-to-beam motional effects and no temporal effects between the receive beams of the multiline group, as recognized by Robinson (see, e.g., Para. [0027]). 

Regarding Claim 12, Lee modified by Kim, Yao, and Robinson discloses the ultrasound imaging method of Claim 11. Lee modified by Kim and Yao does not disclose wherein a beam spacing corresponding to the increased receiving density is selected in a range of 0-1 mm.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) wherein a beam spacing corresponding to the increased receiving density is selected in a range (see, e.g., Para. [0025], lines 4-8, “the lateral spacing of the transmit beams 1, 2, 3, and 4, and the spacing and order of the received beam groups 151, 152, 153, and 154 has been chosen such that virtually every receive beam from one group is aligned with a receive beam from another group” and Para. [0029], lines 16-20, “The transmit beams are laterally spaced in two dimensions by a two-receive beam spacing, resulting in the eight receive beams on each side of a transmit beam location overlapping with eight receive beams of the adjacent transmit beam”). Robinson does not explicitly disclose wherein the range is specifically of 0-1 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim, Yao, and Robinson by including wherein a beam spacing corresponding to the increased receiving density is selected in a range of 0-1 mm because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the range selected for the beam spacing. This is evidenced by Robinson, wherein choosing the spacing and order of the received beams are well known in the art in order to desirably align the receive beams (see, e.g., Para. [0025], lines 4-8). It is considered routine optimization because, as evidenced above in Robinson, a person having ordinary skill in the art would do routine optimization with the end result of a beam spacing selected in a range of 0-1 mm that would provide a group of multiline receive beams that exhibit no beam-to-beam motional effects and no temporal effects between the receive beams of the multiline group. See MPEP § 2144.05, subsection II(A).

Regarding Claim 28, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 22. Lee modified by Kim and Yao does not disclose wherein the processor further adjusts a receiving density of the ultrasound echoes in a lateral range in the region of interest.
However, in the same field of endeavor of ultrasound diagnostic imaging, Robinson discloses (Figs. 7 and 12) an ultrasound imaging system, wherein the processor further adjusts a receiving density of the ultrasound echoes in a lateral range in the region of interest (see, e.g., Para. [0027], lines 11-13, “The embodiment of FIG. 7 takes advantage of this property to increase the receive line density before multiline blending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Lee modified by Kim and Yao by including wherein the processor further adjusts a receiving density of the ultrasound echoes in a lateral range in the region of interest, as disclosed by Robinson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a group of multiline receive beams that exhibit no beam-to-beam motional effects and no temporal effects between the receive beams of the multiline group, as recognized by Robinson (see, e.g., Para. [0027]). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, as previously cited by the Examiner on 03/24/2022, hereinafter Kim) and Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao), as applied to Claim 1 above, and further in view of Wilson et al. (US Patent 4,442,713, with patent date 04/17/1984, hereinafter Wilson).

Regarding Claim 31, Lee modified by Kim and Yao discloses the ultrasound imaging method of Claim 1. Lee further discloses (Figs. 1-25) wherein each of the plurality of transducer groups comprises a plurality of transducers (see, e.g., Fig. 9, and Abstract, lines 1-6, “An ultrasound diagnostic apparatus includes: a probe that includes a transducer array including transducers, which are activated as a first transducer group and a second transducer group, is configured to transmit ultrasound waves by at least one transducer included in the first transducer group and at least one transducer included in the second transducer group”, and Para. [0094], lines 1-4, “The probe 20a according to an exemplary embodiment transmits an ultrasound wave by using at least one transducer included in a transducer group that is a range of an activated transducer among the n transducers… the probe 20a may transmit an ultrasound wave by using at least one transducer included in each of first and second transducer groups”).
Lee modified by Kim and Yao does not disclose wherein each of the plurality of transducer groups that is further away from the focus points comprises more transducers.
However, in the same field of endeavor of ultrasonic imaging, Wilson discloses wherein each of the plurality of transducer groups that is further away from the focus points comprises more transducers (see, e.g., Col. 5, lines 37-46, “the selection of the number N.sub.t of transmitting transducers 14 and the number N.sub.r of receiving transducers 14 in groups 16, 18 and 20 of array 10 based on signal attenuation… assumed signal attenuation may be designed in the device and the numbers N.sub.t and N.sub.r varied on the basis of the assumed attenuation correlated with depth of focus”, where the number N.sub.t of transducers 14 in each of the plurality of transducer groups is determined and varied by the distance away from the respective focus point (i.e., depth of focus), therefore, each of the plurality of transducer groups that is further away from the focus points compared to a distance from the focus points of others of the plurality of transducer groups may comprise more transducers than the others of the plurality of transducer groups). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim and Yao by including wherein each of the plurality of transducer groups that is further away from the focus points comprises more transducers, as disclosed by Wilson. One of ordinary skill in the art would have been motivated to make this modification in order to select the desired and appropriate number of transducers for transmitting ultrasound and the desired focusing of the ultrasonic signals, as recognized by Wilson (see, e.g., Col. 5, lines 7-46). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0192547 A1, as previously cited by the Examiner on 09/01/2021, hereinafter Lee) in view of Kim et al. (US 2010/0256488 A1, as previously cited by the Examiner on 03/24/2022, hereinafter Kim) and Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao), as applied to Claim 22 above, and further in view of Poland (US 2007/0088213 A1, with publication date 04/19/2007, hereinafter Poland).

Regarding Claim 33, Lee modified by Kim and Yao discloses the ultrasound imaging system of Claim 22. Lee modified by Kim and Yao does not disclose wherein the focus points are on a curve.
However, in the same field of endeavor of ultrasound diagnostic imaging, Poland discloses wherein the focus points are on a curve (see, e.g., Para. [0004], lines 6-18, “In addition to steering the scan lines, the phased array can focus the scan lines, along the depth direction, by putting curvature in the phase delay pattern. More curvature places the focus closer to the transducer array, while less curvature moves the focus deeper… Focal points of the plurality of scan lines generated per pulse lie on a predetermined geometric shape, such as a planar surface, a curved surface or a frusto-conical surface. The orientation and shape of the geometric shape is determined by the steering and focusing of the scan lines”, where the disclosed focal points may lie on a curved surface, instead of a straight line or planar surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Lee modified by Kim and Yao by including wherein the focus points are on a curve, as disclosed by Poland. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably focus the scan lines, as recognized by Poland (see, e.g., Para. [0004]). 

Response to Arguments
Applicant’s arguments, see Page 12 of Remarks, filed 06/09/2022, with respect to the objections to the claims have been fully considered and are persuasive. Therefore, the objections to the claims (as previously set forth in the Final Rejection mailed 03/24/2022) have been withdrawn. However, Claims 1, 8, 22, 26, 29, 31, and 34 are currently objected to due to the claim amendments.

Applicant’s arguments, see Pages 12-13 of Remarks, filed 06/09/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yao et al. (US 2008/0125660 A1, with publication date 05/29/2008, hereinafter Yao).
Regarding Lee (US 2015/0192547 A1) and Kim (US 2010/0256488 A1), Applicant argues that the previous rejections are overcome by the currently amended claims, as discussed during the interview on 05/26/2022.
Examiner agrees that Lee modified by Kim does not disclose each and every feature of the amended Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0192547 A1) in view of Kim (US 2010/0256488 A1), and further in view of Yao (US 2008/0125660 A1). Specifically, Yao discloses (Figs. 1 and 3-4) wherein the number of the plurality of ultrasound transducer groups and the number of focus points are determined according to a depth and a width of the region of interest in the target tissue (see, e.g., Abstract, lines 2-18, and Para. [0048], lines 1-22, and Para. [0049], lines 1-10, where the disclosed transmit aperture is divided into four sub-apertures according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest), and where it is disclosed that there is the same number of sub-focuses as that of sub-apertures, therefore, the disclosed number of sub-focuses is also determined according to the steering angle (i.e., width of region of interest) and location of focusing area (i.e., depth of region of interest) just as the number of sub-apertures is determined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging method of Lee modified by Kim by including [1] wherein the number of the plurality of ultrasound transducer groups and the number of focus points are determined specifically according to a depth and a width of the region of interest in the target tissue, as disclosed by Yao. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the number of sub-apertures and sub-focuses for transmitting wide beams that cover the desired acoustic fields/region of interest, as recognized by Yao (see, e.g., Abstract and Para. [0048-0049]). 
Therefore, the combination of Lee, Kim, and Yao discloses each and every feature of the amended independent Claim 1, as well as each and every feature of the independent Claims 22 and 34 for the same reasons as set forth above regarding Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793          

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793